Tower Ins. Co. of N.Y. v J&J Grocery & Deli Corp. (2015 NY Slip Op 09627)





Tower Ins. Co. of N.Y. v J&J Grocery & Deli Corp.


2015 NY Slip Op 09627


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


16500 113603/10

[*1] Tower Insurance Company of New York, Plaintiff-Respondent,
vJ & J Grocery & Deli Corp., et al., Defendants, Yuying Qiu, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about January 12, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto entered December 1, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 29, 2015
CLERK